DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 7/8/21.  Claim 1 amended.  Claims 1-20 are pending and an action on the merits is as follows.

Terminal Disclaimer
The terminal disclaimer filed on 7/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9, 911, 119; US Patent No. 10, 255, 599 and US Patent No. 10, 643, 201  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in regards to claim 1: Majumdar is cited because it is pertinent to applicant’s disclosure.  However, none of the cited prior art of record discloses, teach or fairly suggest at least a method comprising: causing, by a network system, presentation of a multi-currency checkout user interface (UI) on a client device, the multi-currency checkout UI presenting a plurality of currency groups generated for a multi-currency cart, each of the items and having a different combination of a payment option and an accepted currency, the set of one or more items in each currency group having a same payment option in a same currency. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in regards to claim 10: Majumdar is cited because it is pertinent to applicant’s disclosure.  However,  none of the cited prior art of record, discloses, teach or fairly suggest at least a system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: causing, by a network system, presentation of a multi-currency checkout user interface (UI) on a client device, the multi-currency checkout UI presenting a plurality of currency groups generated for a multi-currency cart, each of the plurality of currency groups comprising a different set of one or more items and having a different combination of a payment option and an accepted currency, the set of one or more items in each currency group having a same payment option in a same currency.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in regards to claim 19: Majumdar is cited because it is pertinent to applicant’s disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a machine, cause the machine to perform operations comprising: causing presentation of a multi-currency checkout user interface (UI) on a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887